Case 8:19-cv-00835-JVS-DFM Document 87-1 Filed 01/13/20 Page 1 of 2 Page ID #:5019




     1
     2
     3
     4
     5
     6
     7
     8
     9
    10                  IN THE UNITED STATES DISTRICT COURT
    11               FOR THE CENTRAL DISTRICT OF CALIFORNIA
    12                             SOUTHERN DIVISION
    13
          FISHER & PAYKEL                     )   Case No. 8:19-CV-00835-JVS-DFM
    14    HEALTHCARE LIMITED, a New           )
          Zealand corporation,                )   [PROPOSED] ORDER ON
    15                                        )   MOTION FOR LEAVE TO
                                              )   AMEND SECOND AMENDED
    16                                        )   COMPLAINT
                      Plaintiff,              )
    17                                        )
                v.                            )   Honorable James V. Selna
    18                                        )
          FLEXICARE INCORPORATED, a           )
    19    California corporation,             )
                                              )
    20                Defendant.              )
                                              )
    21                                        )
    22
    23
    24
    25
    26
    27
    28
Case 8:19-cv-00835-JVS-DFM Document 87-1 Filed 01/13/20 Page 2 of 2 Page ID #:5020




     1         The Court, having considered Plaintiff Fisher & Paykel Healthcare
     2   Limited’s Motion for Leave to Amend Its Second Amended Complaint, having
     3   read the submissions of the parties and considered any arguments of counsel,
     4   hereby GRANTS Fisher & Paykel Healthcare Limited’s Motion and hereby
     5   ORDERS:
     6       Fisher & Paykel Healthcare Limited’s Third Amended Complaint, attached
     7         as Exhibit 1 to the memorandum in support of its motion, shall be filed
     8         separately within seven days.
     9
    10         IT IS SO ORDERED.
    11
    12   Dated:
                                                 Honorable James V. Selna
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
